Case 7:20-cv-05121-PMH Document 12-1 Filed 07/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSHUA E. EISEN,
Plaintiff,

v.
Case No. 7:20-cv-05121
ANDREW M. CUOMO, Governor of New
York, in his official capacity, PETER S.
KOSINSKI, Co-Chair of the New York

State Board of Elections, in his official AFFIDAVIT OF JACOB P.
capacity, DOUGLAS A. KELLNER, Co- TULLY IN SUPPORT OF

Chair of the New York State Board of MOTION TO ADMIT COUNSEL
Elections, in his official capacity, and PRO HAC VICE

ANDREW J. SPANO, Commissioner of the
New York State Board of Elections, in his

 

 

official capacity,
Defendants.
WASHINGTON )
) ss.:

DISTRICT OF COLUMBIA )

Jacob P. Tully, being duly sworn, hereby deposes and says as follows:

1. I am an associate in the law firm of Venable LLP, counsel to Plaintiff Joshua E.
Eisen in the case captioned above (“Eisen”).

2 I submit this affidavit in support of my motion for admission to practice pro hac
vice in the above-captioned matter on behalf of Eisen.

3. As shown via the attached true and correct copy of a Certificate of Good
Standing, I am a member in good standing of the Bar of the District of Columbia (Exhibit A).

4. There are no pending disciplinary proceedings against me in any jurisdiction.

5. I have never been convicted of a felony.
Case 7:20-cv-05121-PMH Document 12-1 Filed 07/07/20 Page 2 of 2

6. I have never been censured, suspended, disbarred, or denied admission or
readmission by any court.
7.

Wherefore I respectfully request that I be permitted to appear as counsel and
advocate pro hac vice in this case on behalf of Plaintiff Joshua E. Eisen.

Dated: Washington, D.C.
July 6, 2020

a

JT&COB P. TULLY

Subscribed and sworn to (or affirmed) before me on
this a day of July 2020, by oe

who proved to me on the basis of satisfactory evidence to be
the person who appeared before me.

 

Notary Public for the District of Columbia

My Commission Expires:

Zid

SCOTT BLUMENFELD
NOTARY PUBLIC DISTRICT OF COLUMBIA
My Commmiasion Exoires Aoril 14, 2022

       

op enee S z j
yl Lr OF cov" %

’
“trae
